PER CURIAM.*
Jaime De La Cruz appeals his guilty plea conviction for possession with the intent to distribute more than 1000 kilograms of marijuana in violation of 21 U.S.C. § 841. He argues that 21 U.S.C. § 841 is unconstitutional in light of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). De La Cruz concedes that this court rejected his argument in United States v. Slaughter, 238 F.3d 580, 582 (5th Cir.2000), but asserts that he is raising it to preserve it for Supreme Court review. As the argument is foreclosed by circuit precedent, the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.